DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.
For example, independent claims 1 and 9 recite the phrase “and then outputting the charging current to the battery through the high-voltage direct-charging chip every time till the charging current reaches a first target current which is a working current of the high-voltage direct-charging chip”.  It is unclear as to what would be included or excluded from the claim 
	Claims 2-8 and 10-15 are directly or indirectly dependent upon claims 1 and 9, respectively, and therefore also contain the problematic language.  Please note that the term “every time” is also individually recited in claims 2, 3, 10, and 11.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 and 9-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Broell (US 5,710,506).
With respect to claim 1, Broell discloses a charging method, applied to an electronic device that comprises a charging interface, a charging circuit, and a battery, the charging circuit comprising a high-voltage direct-charging chip (Fig. 1 shows the interface between the DC source and charging circuitry 24/50 and the battery 10), the method comprising: turning on the high-voltage direct-charging chip, wherein an output end of the charging interface is connected to an input end of the high-voltage direct-charging chip, and an output end of the high-voltage direct-charging chip is connected to the battery to output a charging current to the battery (connection between 24 and 10 in Fig. 1 and abstract); outputting a first current to the high-voltage direct-charging chip through the charging interface (see Icond in Fig. 3); and increasing the charging current by a first predetermined current and then outputting the charging current to the battery through the high-voltage direct-charging chip every time till the charging current reaches a first target current which is a working current of the high-voltage direct-charging chip (see Imax in Fig. 3 and col 7 ln 57 to col 9 ln 5). 
With respect to claim 2, Broell discloses the method according to claim 1, further comprising: when the charging current reaches the first target current, reducing the charging current by a second predetermined current and then outputting the charging current to the battery through the high-voltage direct-charging chip every time till the charging current reaches a second target current which is the charging current when the battery is fully charged, and lower than the first target current (see transition from the bulk to maintenance current regions in Fig. 3 and col 9 ln 2-26). 

With respect to claim 9, Broell discloses an electronic device, comprising a charging interface, a charging circuit, and a battery, wherein the charging circuit comprises a high-voltage direct-charging chip (Fig. 1 shows the interface between the DC source and charging circuitry 24/50 and the battery 10), an output end of the charging interface is connected to an input end of the high-voltage direct-charging chip, and an output end of the high-voltage direct-charging chip is connected to the battery (connection between 24 and 10 in Fig. 1 and abstract); and the electronic device is configured to execute acts comprising: turning on the high-voltage direct-charging chip, outputting a first current to the high-voltage direct-charging chip through the charging interface (see Icond in Fig. 3); and increasing the charging current by a first 
With respect to claim 10, Broell discloses the electronic device according to claim 9, wherein it is configured to further execute following actions: when the charging current reaches the first target current, reducing the charging current by a second predetermined current and then outputting the charging current to the battery through the high-voltage direct-charging chip every time till the charging current reaches a second target current which is the charging current when the battery is fully charged, and lower than the first target current (see transition from the bulk to maintenance current regions in Fig. 3 and col 9 ln 2-26). 
With respect to claim 11, Broell discloses the electronic device according to claim 9, wherein it is configured to further execute following actions: when the charging current reaches the first target current, reducing the charging current by a second predetermined current and then outputting the reduced charging current to the battery through the high-voltage direct-charging chip every time (see the topoff region in Fig. 3 and col 9 ln 2-18); and when the charging current reaches a third target current, reducing the charging current by a third predetermined current and then outputting the reduced charging current to the battery every time till the charging current reaches a second target current which is the charging current when the battery is fully charged, wherein the third predetermined current is lower than the second predetermined current, the second target current is lower than the first target current, and the third predetermined current is lower than the first target current and higher than the . 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 8, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Broell (US 5,710,506) in view of Anderson (US 2017/0157413).
With respect to claim 4, Broell does not expressly disclose wherein the charging circuit further comprises a master charging chip, the output end of the charging interface is connected to an input end of the master charging chip, an output end of the master charging chip is connected to the battery, the method further comprises: when the charging current reaches the second target current, turning off the high-voltage direct-charging chip and turning on the master charging chip.

At the time the invention was filed, it would have been obvious to a person having ordinary skill in the art to include multiple charging chips that turn off or on depending upon target levels in the device of Broell, as did Anderson, so that power could be saved when necessary and so that power could be safely provided at desired outputs on different pathways depending on the levels required by the connected device.
With respect to claim 8, Broell does not expressly disclose wherein the charging circuit further comprises a master charging chip, the output end of the charging interface is connected to an input end of the master charging chip, an output end of the master charging chip is connected to the battery, the method further comprises: when the charging current reaches the second target current, turning off the high-voltage direct-charging chip and turning on the master charging chip.
Anderson discloses a powered device which includes charge control circuitry and multiple chips on different pathways including multiple interfaces, inputs, and outputs where under specified target conditions, the different high or low voltage chips can be turned on or off (para 0089, 0115, and 0120-0122, also see Fig. 5, 9, and 11), in order to safely provide the 
At the time the invention was filed, it would have been obvious to a person having ordinary skill in the art to include multiple charging chips that turn off or on depending upon target levels in the device of Broell, as did Anderson, so that power could be saved when necessary and so that power could be safely provided at desired outputs on different pathways depending on the levels required by the connected device.
With respect to claim 12, Broell does not expressly disclose wherein the charging circuit further comprises a master charging chip, the output end of the charging interface is connected to an input end of the master charging chip, an output end of the master charging chip is connected to the battery, and the electronic device is configured to further execute following actions: when the charging current reaches the second target current, turning off the high-voltage direct-charging chip and turning on the master charging chip.
Anderson discloses a powered device which includes charge control circuitry and multiple chips on different pathways including multiple interfaces, inputs, and outputs where under specified target conditions, the different high or low voltage chips can be turned on or off (para 0089, 0115, and 0120-0122, also see Fig. 5, 9, and 11), in order to safely provide the desired outputs on the different pathways depending on the levels required by the connected device.
At the time the invention was filed, it would have been obvious to a person having ordinary skill in the art to include multiple charging chips that turn off or on depending upon target levels in the device of Broell, as did Anderson, so that power could be saved when 

Allowable Subject Matter
Claims 5-7 and 13-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and if the rejections under 35 U.S.C. 112 (noted above) are properly addressed.  Please note that simply removing the problematic language would broaden the claims, and therefore the claims would not necessarily remain in condition for potential allowability.
Claim 5 recites the method according to claim 1, wherein an input end of the charging interface is connected to an output end of a charger, the method further comprises: outputting a second current, which is lower than the first current, to the high-voltage direct-charging chip through the charging interface under the condition that the high-voltage direct-charging chip is turned off; acquiring a voltage at the output end of the charger and a voltage at the input end of the high-voltage direct-charging chip; obtaining a first line impedance between the charger and the high-voltage direct-charging chip in accordance with the second current, the voltage at the output end of the charger and the voltage at the input end of the high-voltage direct-charging chip; and turning on the high-voltage direct-charging chip when the first line impedance is smaller than a predetermined impedance.
Claims 6 and 7 are directly or indirectly dependent upon claim 5.

Claims 14 and 15 are directly or indirectly dependent upon claim 13.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON C PIGGUSH whose telephone number is (571)272-5978.  The examiner can normally be reached on M-F 10:00a.m. - 6:30p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.P./Examiner, Art Unit 2859             

/EDWARD TSO/Primary Examiner, Art Unit 2859